Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/KR2015/004158, filed on 04/27/2015.
Claims 1-3 and 5 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/30/2020), Applicants filed a response and an amendment on 02/01/2021, amending claims 1-3 is acknowledged. 
Applicants' arguments filed on 02/01/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-3 and 5 are present for examination.



Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in

forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”


The previous rejection of Claims 1-3 and 5 under 35 U.S.C. 103 before the effective filing date as being unpatentable over Kim et al. (Manufacturing method of bio-butanol from lignocellulosic biomass. KR 10-2012-0032060, 04/05/2012, hereinafter Kim et al. 060) in view of Kim et al. (Method for producing ethanol from oil palm lignocellulose wastes. KR 10-2012-0078566, publication 07/10/2012, hereinafter Kim et al. 566), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.



Claims 1-3 and 5 are rejected under 35 U.S.C. 103 before the effective filing date as being unpatentable over Jung et al. (One-pot pretreatment, Saccharification and ethanol fermentation of lignocellulose based on acid-base mixture pretreatment. RSC Adv., 2014, 4, 55318-55327), in view of Kim et al. (Method for producing ethanol from oil palm lignocellulose wastes. KR 10-2012-0078566, publication 07/10/2012, hereinafter Kim et al. 566, see PTO892). 
Regarding, Claims 1-3 and 5, Jung et al. teach one-pot pretreatment, saccharification and ethanol fermentation of lignocellulose based on acid-base mixture pretreatment, and using an acid–base mixture as a pretreatment catalyst, pretreatment, saccharification and fermentation were performed in one pot without S/L separation, neutralization, i.e.no pH adjustment, and detoxification, wherein the one-pot process based on the acid–base mixture pretreatment at190oC, 2 min and 0.15 (w/v) acid–base mixture, and 15 FPU of cellulase per g glucan and Saccharomyces cerevisiae was used for fermentation, which results in the production ethanol with 70.7% of the theoretical maximum ethanol yield (based on the initial amount of glucan in the untreated rice straw) and the ethanol was obtained, wherein the experiments were repeated in three different pots, and the result were comparable to the estimated ethanol yield of 72.9%, assuming a 90% glucan recovery yield after pretreatment of a 90% glucose yield from saccharification and a 90% ethanol yield from ethanol fermentation performed, which results suggest that the entire slurry processing of lignocellulose in one pot could be an attractive way to achieve economic sustainability in the production of fuel from lignocellulose (see, whole document in particular, abstract, Fig. 1 and 2). Jung et al. also teach  different mixing ratios of acid-base mixture(i.e. HCL and NaOH of 1 : 4  to 4 : 1, and the results showed that acidic region of the acid-base mixture gave the highest glucose -1 glucan at 50oC (pH 4.8) and at 200 rpm for 50 h, wherein the 10% w/v of lignocellulose solids 10 g per 100 ml of acid-base mixture meets the claim limitation of claim 3. In addition, Jung et al. teach one pot pretreatment and saccharification and fermentation process (see, Fig. 1 (C) and Fig 1 (D), and also SnagIt image as shown below) for producing ethanol from lignocellulose, and one pot process is one reactor process (see, the instant Specification at para [0002]) meets the claim limitation of claim 2.

    PNG
    media_image1.png
    821
    1217
    media_image1.png
    Greyscale

Jung et al. do not teach using lignocellulosic biomass from oil palm byproducts, which are in fact oil palm fronds (for claim 1 and claim 5).
 However, Kim et al. (566) teach method for producing ethanol from oil palm or palm oil lignocellulose wastes including fronds as palm oil-byproducts, which was preprocessed (pretreatment) with aqueous base ammonia in solution as ammonium hydroxide, and followed by 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jung et al. and Kim et al. (566) to produce ethanol from lignocellulosic biomass of fronds of palm by-products as taught by Kim et al. (566) substituting rice straw with fronds of oil palm by-products is obvious, and modify Jung et al. (566) in view of the teachings of Kim et al. (566) produce increased amount of ethanol from fronds of oil palm by-products to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to use lignocellulosic biomass of fronds of oil palm by-products because said lignocellulosic biomass of fronds of oil palm by-products  are cheap in palm oil manufacturing industry in Malaysia or Indonesia, which is commercially, industrially and financially beneficial. Similarly, it would have been obvious to a skilled artisan to use single step SSF (single pot or single reactor) method for producing bioethanol rather than multiple steps, which is commercially, industrially and financially beneficial. 
One of ordinarily skilled artisan would have had a reasonable expectation of success because Jung et al. could successfully produce bioethanol lignocellulosic biomass in a SSF method. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1-3 and 5 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see, significant amendment of claim 1).
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & MailBox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656